DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response filed 11/12/2021.
No claims have been amended in this response.
Claims 1, 4-7, 10-13, and 16-19 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 6-10, filed 11/12/2021, with respect to the rejection of the claims under 35 U.S.C. 103 but they are not persuasive.  
On pages 6-7, Applicant recites claim 1.  Later, on page 7, Applicant discusses the Shaheen reference.  Applicant recites portions of paragraphs 0143, 0146, and 0147 of Shaheen and then argues that Shaheen does not disclose that the transmission time is determined based on two fields – the PDSCH-to-HARQ feedback timing indicator field and the first mapping relationship.  Examiner respectfully disagrees.  As indicated in paragraphs 0143-0147, the UE determines the transmission time (resource) for transmitting the HARQ-ACK based on the value in the first field of the DCI, which indicates one of the resources configured via an RRC message.  The correspondence (mapping) between the value in the first field of the DCI and the actual resource is the mapping relationship and it is configured via an RRC message to the UE.  
On pages 8-9, Applicant discusses the Xing reference.  Applicant recites portions of paragraphs 0134-0135 and 0126-0127.  Applicant argues that the set of valid values in Xing is 3 or 8 values).  This clearly includes both valid values (such as the subset {1, 2, 3, 4} or {1, 2, 3, 4, 5, 6}) and invalid values (such as the subset {5, 6, 7, 8} or {7, 8}).  Further, the claim language is broad and only requires that the value set “is configured by” the network device.  Clearly, the size of the field enables the UE to determine the values included within the claimed “value set”.  In Xing, this value set is “configured by” the network to partition these values into valid and invalid values.  In Xing, this is accomplished by directly signaling the valid values to the UE and the UE then determines that the remaining values in the value set are invalid.  Examiner maintains that this reads on the broad claim language.  
On pages 9-10, Applicant makes similar arguments regarding independent claims 7, 13, and 19 as well as the dependent claims.  For reasons similar to those stated above, Examiner respectfully disagrees.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10, 11, 13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0279353 to Shaheen et al in view of U.S. Patent Application Publication 2020/0374884 to Xing et al.  

Regarding claim 1, Shaheen discloses a response message processing method, the method comprising: 
receiving, by a user equipment (UE), downlink control signaling (DCI), wherein the DCI is for scheduling transmission of target data (disclosed throughout; see paragraphs 0143-0144, for example, which discloses a DCI transmitted from a gNB to a UE which indicates transmission of target data (the PDSCH data)); and 
determining, by the UE based on a physical downlink shared channel (PDSCH)-to-hybrid automatic repeat request (HARQ) feedback timing indicator field of the DCI, whether to send a response message of the target data (disclosed throughout; see paragraphs 0146-0147, for example, which discloses that the DCI includes a field “used for indicating (requesting) the HARQ-ACK transmission” and that the HARQ-ACK corresponds to the PDSCH scheduled by using the DCI; the DCI field is reasonably interpreted as a PDSCH-to-HARQ feedback timing indicator field because it indicates the timing of transmitting HARQ feedback for a PDSCH (i.e. when HARQ feedback is transmitted or not transmitted)), wherein the PDSCH-to-HARQ feedback timing indicator field is for indicating a transmission time for sending the response message or indicating not to send the response message (disclosed throughout; as indicated in paragraphs 0146-0147, for example, which discloses that the DCI includes a field “used for indicating (requesting) the HARQ-ACK transmission” and that the HARQ-ACK corresponds to the PDSCH scheduled by using the DCI; this field clearly indicates a transmission time (in the ,
wherein the method further comprises: 
determining, by the UE, according to the value of the PDSCH-to-HARQ feedback timing indicator field and a first mapping relationship, the transmission time of the response message indicated in the PDSCH-to-HARQ feedback timing indicator field, wherein the first mapping relationship is configured by the network device (see paragraphs 0143-0147, for example; the network device (gNB) configures a first set of resources using an RRC message and the resources to use for the second HARQ response is indicated in the DCI as a resource from this configured set of resources (see paragraph 0143); in Shaheen, the transmission time (PUCCH resource) is determined based on the value of the PDSCH-to-HARQ feedback timing indicator field (if it is set to 1, the allocated PUCCH resource is used) and a mapping relationship (the PUCCH resource is mapped from the PUCCH resource set allocated by the gNB)).
To the extent that Shaheen does not explicitly disclose the remaining limitations (wherein, when the UE determines that a value of the PDSCH-to-HARQ feedback timing indicator field is not a fifth value, determining to send the response message within the transmission time; wherein the fifth value is a value in a value set, and the value set comprises valid values and invalid values, and wherein the fifth value is one of the invalid values; wherein the value set is configured by the network device to the UE via high-layer signaling), this is known in the art.  Consider Xing, for example, which discloses a similar system for determining if and when to send HARQ feedback in response to a PDSCH message.  As indicated above, Shaheen discloses a system where multiple fields in the DCI are used to determine whether to send HARQ feedback (the 1-bit field) and if so, which resources to use to 3 = 8 values.  In the examples of Xing, the value set is {1, 2, 3, 4, 5, 6, 7, 8} and is comprised of a valid value (sub)set {1, 2, 3, 4, 5, 6} and an invalid value (sub)set of {7, 8}.  If one of the invalid values is received, the UE does not perform the HARQ feedback.  Further, the value set is configured by the network device via high-layer signaling (RRC) as indicated throughout.  For example, consider paragraphs 0013 and 0111-0113, which disclose that the valid subset of values is transmitted from the network side to the UE via an RRC message.  This indication of the valid subset of values clearly configures the set of values by indicating which values are valid (and thus which are invalid) within the set of possible values for a particular bit field.  Further, RRC signaling is commonly understood as higher-layer signaling as indicated in paragraph 0190 of Shaheen which indicates that RRC messages are higher layer messages (“…higher layer messages such as an RRC message…”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multi-field solution of Shaheen with the single field solution of 

Regarding claim 7, Shaheen discloses a response message processing method, the method comprising:
determining, by a network device, whether a user equipment (UE) sends a response message corresponding to target data, and obtaining a determination result (disclosed throughout; see paragraphs 0143-0144, for example, which discloses a DCI transmitted from a gNB to a UE which indicates transmission of target data (the PDSCH data); see also paragraphs 0146-0147, for example, which discloses that the DCI includes a field “used for indicating (requesting) the HARQ-ACK transmission” and that the HARQ-ACK corresponds to the PDSCH scheduled by using the DCI; clearly, the gNB determines whether the UE is to send a HARQ response prior to setting the DCI field); and 
sending downlink control signaling (DCI) carrying the determination result to the UE, wherein the DCI is for scheduling transmission of the target data, and the DCI comprises a physical downlink shared channel (PDSCH)-to-hybrid automatic repeat request (HARQ) feedback timing indicator field (disclosed throughout; see paragraphs 0146-0147, for example, which discloses that the DCI includes a field “used for indicating (requesting) the HARQ-ACK transmission” and that the HARQ-ACK corresponds to the PDSCH scheduled by using the DCI; the DCI field is reasonably interpreted as a PDSCH-to-HARQ feedback timing indicator field because it indicates the timing of transmitting HARQ feedback for a PDSCH (i.e. when HARQ feedback is transmitted or not transmitted)), wherein the PDSCH-to-HARQ feedback timing indicator field is for indicating a transmission time for sending the response message or indicating not to send the response message (disclosed throughout; as indicated in paragraphs 0146-0147, for example, which discloses that the DCI includes a field “used for indicating (requesting) the HARQ-ACK transmission” and that the HARQ-ACK corresponds to the PDSCH scheduled by using the DCI; this field clearly indicates a transmission time (in the PUCCH allocated in the same DCI) for sending the response (when the HARQ-ACK is requested) or indicating not to send the response message), 
wherein the transmission time of the response message indicated in the PDSCH-to-HARQ feedback timing indicator field is determined according to the value of the PDSCH-to-HARQ feedback timing indicator field and a first mapping relationship, and wherein the first mapping relationship is configured by the network device (see paragraphs 0143-0147, for example; the network device (gNB) configures a first set of resources using an RRC message and the resources to use for the second HARQ response is indicated in the DCI as a resource from this configured set of resources (see paragraph 0143); in Shaheen, the transmission time (PUCCH resource) is determined based on the value of the PDSCH-to-HARQ feedback timing indicator field (if it is set to 1, the allocated PUCCH resource is used) and a mapping relationship (the PUCCH resource is mapped from the PUCCH resource set allocated by the gNB)).
wherein the UE is indicated to send the response message within the transmission time when the value of the PDSCH-to-HARQ feedback timing indicator field is not a fifth value, wherein the fifth value is a value in a value set, and the value set comprises valid values and invalid values, and wherein the fifth value is one of the invalid values; wherein the value set is configured by the network device to the UE via high-layer signaling), this is known in the art.  Consider Xing, for example, which discloses a similar system for determining if and when to send HARQ feedback in response to a PDSCH message.  As indicated above, Shaheen discloses a system where multiple fields in the DCI are used to determine whether to send HARQ feedback (the 1-bit field) and if so, which resources to use to send that feedback (the 2-bit field).  Xing, in contrast, uses one field to indicate both whether and when to send the HARQ feedback.  As one example, consider paragraphs 0111 and 0134, which indicates that a PDSCH to HARQ feedback timing indicator field can have four valid values (1, 2, 3, 4).  Further, as indicated in paragraph 0135, if a value outside of this subset (such as a fifth value) is received, it is an “invalid value” and indicates that the terminal is to “not perform the HARQ feedback for this PDSCH scheduling”.  In other words, Xing teaches using a single field (explicitly called the “PDSCH to HARQ feedback timing indicator”) to indicate both whether or not to send HARQ feedback (depending on whether the field includes a valid value) and if so, when to send that feedback.  The sets {1, 2, 3, 4} and {1, 2, 3, 4, 5, 6} are sets of valid values within the value set defined by the number of bits in the indicator field.  When the indicator field is 3 bits long, the value set of the field includes 23 = 8 values.  In the examples of Xing, the value set is {1, 2, 3, 4, 5, 6, 7, 8} and is comprised of a valid value (sub)set {1, 2, 3, 4, 5, 6} and an invalid value (sub)set of {7, 8}.  If one of the invalid values is received, the UE does not perform the HARQ feedback.  Further, the 

Regarding claim 13, Shaheen discloses a user equipment (UE), comprising: 
a transceiver (see transceiver 1318 in Figure 13, for example), configured to receive downlink control signaling (DCI), wherein the DCI is for scheduling transmission of target data (disclosed throughout; see paragraphs 0143-0144, for example, which discloses a DCI transmitted from a gNB to a UE which indicates transmission of target data (the PDSCH data)); and
a processor (see processor 1303 of Figure 13, for example), configured to determine, based on a physical downlink shared channel (PDSCH)-to-hybrid automatic repeat request (HARQ) feedback timing indicator field of the DCI, whether to send a response message of the target data (disclosed throughout; see paragraphs 0146-0147, for example, which discloses that the DCI includes a field “used for indicating (requesting) the HARQ-ACK transmission” and that the HARQ-ACK corresponds to the PDSCH scheduled by using the DCI; the DCI field is reasonably interpreted as a PDSCH-to-HARQ feedback timing indicator field because it indicates the timing of transmitting HARQ feedback for a PDSCH (i.e. when HARQ feedback is transmitted or not transmitted)), wherein the PDSCH-to-HARQ feedback timing indicator field is for indicating a transmission time for sending the response message or indicating not to send the response message (disclosed throughout; as indicated in paragraphs 0146-0147, for example, which discloses that the DCI includes a field “used for indicating (requesting) the HARQ-ACK transmission” and that the HARQ-ACK corresponds to the PDSCH scheduled by using the DCI; this field clearly indicates a transmission time (in the PUCCH allocated in the same DCI) for sending the response (when the HARQ-ACK is requested) or indicating not to send the response message), 
wherein the processor is further configured to: 
determine the transmission time of the response message indicated in the PDSCH-to-HARQ feedback timing indicator field according to the value of the PDSCH-to-HARQ feedback timing indicator field and a first mapping relationship, wherein the first mapping relationship is configured by the network device (see paragraphs 0143-0147, for example; the network device (gNB) configures a first set of resources using an RRC message and the resources to use for the second HARQ response is indicated in the DCI as a resource from this configured set of resources (see paragraph 0143); in Shaheen, the transmission time (PUCCH resource) is determined based on the value of the PDSCH-to-HARQ feedback timing indicator field (if it is set to 1, the allocated PUCCH resource is used) and a mapping relationship (the PUCCH resource is mapped from the PUCCH resource set allocated by the gNB)).  
To the extent that Shaheen does not explicitly disclose the remaining limitations (wherein the processor is further configured to determine to send the response message within the transmission time when it is determined that a value of the PDSCH-to-HARQ feedback timing indicator field is not a fifth value, wherein the fifth value is a value in a value set, and the value set comprises valid values and invalid values, and wherein the fifth value is one of the invalid values; wherein the value set is configured by the network device to the UE via high-layer signaling), this is known in the art.  Consider Xing, for example, which discloses a similar system for determining if and when to send HARQ feedback in response to a PDSCH message.  As indicated above, Shaheen discloses a system where multiple fields in the DCI are used to determine whether to send HARQ feedback (the 1-bit field) and if so, which resources to use to send that feedback (the 2-bit field).  Xing, in contrast, uses one field to indicate both whether and when to send the HARQ feedback.  As one example, consider paragraphs 0111 and 0134, which indicates that a PDSCH to HARQ feedback timing indicator field can have four valid values (1, 2, 3, 4).  Further, as indicated in paragraph 0135, if a value outside of this subset (such as a fifth value) is received, it is an “invalid value” and indicates that the terminal is to “not perform the HARQ feedback for this PDSCH scheduling”.  In other words, Xing teaches using a single field 3 = 8 values.  In the examples of Xing, the value set is {1, 2, 3, 4, 5, 6, 7, 8} and is comprised of a valid value (sub)set {1, 2, 3, 4, 5, 6} and an invalid value (sub)set of {7, 8}.  If one of the invalid values is received, the UE does not perform the HARQ feedback.  Further, the value set is configured by the network device via high-layer signaling (RRC) as indicated throughout.  For example, consider paragraphs 0013 and 0111-0113, which disclose that the valid subset of values is transmitted from the network side to the UE via an RRC message.  This indication of the valid subset of values clearly configures the set of values by indicating which values are valid (and thus which are invalid) within the set of possible values for a particular bit field.  Further, RRC signaling is commonly understood as higher-layer signaling as indicated in paragraph 0190 of Shaheen which indicates that RRC messages are higher layer messages (“…higher layer messages such as an RRC message…”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multi-field solution of Shaheen with the single field solution of Xing and to configure the possible PDSCH-to-HARQ feedback timing indicator values from the network side using higher layer signaling (such as RRC signaling).  The rationale for doing so would have been to increase the flexibility of the signaling scheme related to HARQ feedback by enabling the network to configure the range of valid values for the PDSCH to HARQ feedback timing indicator based on other factors in the system as suggested by Xing.  That is, in some situations, the network can define the subset of valid values to be (1, 2, 3, 4) and in other 

Regarding claim 19, Shaheen discloses a network device, comprising: 
a processor (see processor 1403 of Figure 14, for example), configured to: determine whether a user equipment (UE) sends a response message of target data, and obtain a determination result (disclosed throughout; see paragraphs 0143-0144, for example, which discloses a DCI transmitted from a gNB to a UE which indicates transmission of target data (the PDSCH data); see also paragraphs 0146-0147, for example, which discloses that the DCI includes a field “used for indicating (requesting) the HARQ-ACK transmission” and that the HARQ-ACK corresponds to the PDSCH scheduled by using the DCI; clearly, the gNB determines whether the UE is to send a HARQ response prior to setting the DCI field); and 
a transceiver (see transceiver 1476 in Figure 14, for example), configured to send downlink control signaling (DCI) carrying the determination result to the UE, wherein the DCI is for scheduling transmission of the target data, and the DCI comprises a physical downlink shared channel (PDSCH)-to-hybrid automatic repeat request (HARQ) feedback timing indicator field (disclosed throughout; see paragraphs 0146-0147, for example, which discloses that the DCI includes a field “used for indicating (requesting) the HARQ-ACK transmission” and that the HARQ-ACK corresponds to the PDSCH scheduled by using the DCI; the DCI field is reasonably interpreted as a PDSCH-to-HARQ feedback timing indicator field because it indicates the timing of transmitting HARQ feedback for a PDSCH (i.e. when HARQ feedback is transmitted or not transmitted)), wherein the PDSCH-to-HARQ feedback timing indicator field is for indicating a transmission time for sending the response message or indicating not to send the response message (disclosed throughout; as indicated in paragraphs 0146-0147, for example, which discloses that the DCI includes a field “used for indicating (requesting) the HARQ-ACK transmission” and that the HARQ-ACK corresponds to the PDSCH scheduled by using the DCI; this field clearly indicates a transmission time (in the PUCCH allocated in the same DCI) for sending the response (when the HARQ-ACK is requested) or indicating not to send the response message), 
wherein the transmission time of the response message indicated in the PDSCH-to-HARQ feedback timing indicator field is determined according to the value of the PDSCH-to-HARQ feedback timing indicator field and a first mapping relationship, and wherein the first mapping relationship is configured by the network device (see paragraphs 0143-0147, for example; the network device (gNB) configures a first set of resources using an RRC message and the resources to use for the second HARQ response is indicated in the DCI as a resource from this configured set of resources (see paragraph 0143); in Shaheen, the transmission time (PUCCH resource) is determined based on the value of the PDSCH-to-HARQ feedback timing indicator field (if it is set to 1, the allocated PUCCH resource is used) and a mapping relationship (the PUCCH resource is mapped from the PUCCH resource set allocated by the gNB)).
To the extent that Shaheen does not explicitly disclose the remaining limitations (wherein the processor is configured to indicate the UE to send the response message within the transmission time when the value of the PDSCH-to-HARQ feedback timing indicator field is not a fifth value, wherein the fifth value is a value in a value set, and the value set comprises valid values and invalid values, and wherein the fifth value is one of the invalid values; wherein the value set is configured by the network device to the UE via high-layer signaling), 3 = 8 values.  In the examples of Xing, the value set is {1, 2, 3, 4, 5, 6, 7, 8} and is comprised of a valid value (sub)set {1, 2, 3, 4, 5, 6} and an invalid value (sub)set of {7, 8}.  If one of the invalid values is received, the UE does not perform the HARQ feedback.  Further, the value set is configured by the network device via high-layer signaling (RRC) as indicated throughout.  For example, consider paragraphs 0013 and 0111-0113, which disclose that the valid subset of values is transmitted from the network side to the UE via an RRC message.  This indication of the valid subset of values clearly configures the set of values by indicating which values are valid (and thus which are invalid) within the set of possible values for a particular bit field.  Further, RRC signaling is commonly understood as 

Regarding claims 4, 10, and 16, Shaheen discloses the limitations wherein the transmission time is slot n+k, slot n is a transmission slot of the target data, and k is determined based on the value of the PDSCH-to-HARQ feedback timing indicator field (disclosed throughout; the UE determines the slot (relative to the slot in which the PDSCH is transmitted) based in part on the above-discussed PDSCH-to-HARQ feedback timing indicator field; if this field indicates that the UE is to transmit a HARQ-ACK, the HARQ-ACK is transmitted in the PUCCH indicated in the DCI; thus, determining this location requires first determining whether the HARQ-ACK is requested and is thus “based on” this field; as indicted 

Regarding claims 5, 11, and 17, Shaheen discloses the limitation that the transmission time indicated by the value of the PDSCH-to-HARQ feedback timing indicator field is configured by a network device (disclosed throughout; as indicated in paragraphs 0146-0147, for example, the indication of whether and when to transmit the HARQ-ACK is transmitted from a network device and thus configured by a network device).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0279353 to Shaheen et al in view of U.S. Patent Application Publication 2020/0374884 to Xing et al in view of U.S. Patent Application Publication 2007/0105570 to Clark et al.

Regarding claims 6, 12, and 18, Shaheen discloses the limitations of parent claims 1, 7, and 13 as indicated above.  Shaheen does not explicitly disclose the limitations of claims 6, 12, and 18 that the PDSCH-to-HARQ feedback timing indicator field comprises 3 bits.  However, the use of fields with larger bit-sizes than necessary is known in the art.  Consider paragraphs 0028-0029 of Clark, for example, which defines two subfields in which 2 bits are “reserved” and 1 bit is used to indicate a flag value.  These 3 bits in a row are reasonably interpreted as a 3-bit field in which 2 bits are reserved for future use.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shaheen to add 2 reserved bits to the field indicating whether or not a HARQ-ACK has been requested.  The .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        December 1, 2021